DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          VIRGINIA T. SCOTT,
                              Appellant,

                                        v.

MANOR CARE OF WEST PALM BEACH FL, LLC d/b/a MANOR CARE
     HEALTH SERVICES - WEST PALM BEACH and HCR III
                  HEALTHCARE, LLC,
                       Appellees.

                               No. 4D17-2540

                               [June 7, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502014CA011863XXXXMB.

  Virginia T. Scott, Jupiter, pro se.

   Scott A Cole and Daniel M. Schwarz of Cole Scott & Kissane, P.A.
Plantation, for appellees.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                           *            *        *

  Not final until disposition of timely filed motion for rehearing.